DETAILED ACTION
The papers submitted on 12 August 2022, amending claims 1, 26, and the title, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO).
Regarding claim 1, Kesper discloses a method of creating a product with a decorative coating comprising:
providing a mold 1, 2 (FIG; ¶ 10);
mixing a decorative coating material with a substrate material to create a face coat mixture 3 (FIG; ¶ 12);
applying said face coat mixture onto said mold (¶ 12);
preparing a backfill mixture 4, wherein said backfill mixture comprises at least one of a catalyst, a filler, and a resin (FIG; ¶ 17);
pouring said backfill mixture onto said face coat mixture on said mold (¶ 17);
curing said backfill mixture, such that said face coat mixture and said cured backfill mixture bind to each other to create a molded product (¶ 17); and
de-molding said molded product (¶ 17).
Kesper does not appear to expressly disclose spraying the face coat or microspheres in the backfill.
However, Questel-US discloses a decorative cast object (title/abstract) which includes microspheres and resin.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the backfill composition of Kesper to include the microspheres of Questel-US, in order to provide a surface like ceramic tile products that can be used in the same manner as such tiles and to prevent unwanted warping and/or shrinkage (Questel-US 3:1+, 9:55+).
Further, Questel-WO discloses a decorative cast object in which the surface coating is sprayed onto a mold before backfilling (15:5-18).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include spraying of the face coat of Questel-WO, because such a coating process is well known alternative in the art and could be performed with expected results. 
Regarding claim 2, Kesper suggests applying a releasing agent to said mold (¶ 10); and curing said sprayed face coat mixture (¶ 16).
Regarding claim 4, Questel-WO suggests the face coat mixture comprises: a metal powder and a face coat resin (9:6+).
Regarding claim 5, Questel-WO suggests the metal powder is at least 99.5% pure grade and -300 to -350 mesh size (10:36+, 11:10+); and Kesper suggests the face coat resin is styrene thinned polyester resin (¶¶ 12, 16).
Regarding claim 6, Questel-WO suggests the metal powder is bronze, pewter, copper, brass, or aluminum (10:36-11:5).
Regarding claim 7, Questel-WO suggests the metal powder is, by weight, approximately 1 to 4 times greater than said face coat resin (10:27+), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 8, Kesper and Questel-WO suggests mixing said face coat mixture with a face coat catalyst before spraying said face coat mixture onto said mold (Kesper ¶¶ 12, 16; Questel-WO 12:20+).
Regarding claim 9, Kesper and Questel-WO suggest the face coat catalyst is methyl ethyl ketone peroxide and is, by weight, approximately 2% of said face coat resin (Kesper ¶¶ 12, 16; Questel-WO 12:25+, 28:18+).
Regarding claim 10, Kesper suggests unsaturated polyester resin (¶ 17) and Questel-US suggests an unsaturated polyester resin and an aluminum powder at approximately 80-120%, by weight, of said unsaturated polyester resin (4:41-58).
Regarding claim 11, Kesper suggests the backfill mixture further comprises a pigment of color at approximately 0.5-3.0%, by weight, of said unsaturated polyester resin (¶ 17).
Regarding claim 12, Kesper suggests mixing said backfill mixture with a backfill mixture catalyst, such that a catalyzed backfill mixture is created (¶ 17).
Regarding claim 13, Questel-US suggests the catalyst is methyl ethyl ketone peroxide and is added at approximately 2%, by weight of said backfill mixture (4:41+, 5:46+).
Regarding claim 15, Questel-WO suggests polishing said molded product after it is de- molded (21:18+).
Regarding claim 26, Questel-WO suggests an equal amount of ceramic microspheres to metal powder (13:27+) which overlaps the claimed range (MPEP § 2144.05). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 1 above, further in view of Cervantes et al. (Organotin catalysts in organosilicon chemistry).
Questel-US discloses silicone molds (10:41+).
Kesper does not appear to expressly disclose tin-cured silicone.
However, Cervantes discloses that tin-cured silicone (title/abstract § Introdution, Room Temperature Vulcanizing (RTV)).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include tin-cured silicone of Cervantes, because such materials are known in the art and could be used with expected results.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 12 above, further in view of Yang et al. (US 2013/0049248 A1).
Kesper does not appear to expressly disclose vacuum degassing.
However, Yang discloses a method of forming artificial stones (title/abstract) which includes a step of vacuum degassing after mixing (¶¶ 40, 48, 50).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include the vacuum degassing of Yang, in order to prevent gas bubbles and defects in the resulting casting. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 2 above, further in view of Sato et al. (US 6,946,026 B2).
Kesper does not appear to expressly disclose dimethyl ether.
However, Sato discloses a release agent (title/abstract) which includes dimethyl ether (11:57+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include DME, because DME is a known solvent for release agents which could be used with expected results. 
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that “(1) they fail to disclose all of the claimed elements,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the skilled artisan would look to modify the primary reference to Kesper with the teachings of Questel-WO and Questel-US in order to provide a surface like ceramic tile products that can be used in the same manner as such tiles and to prevent unwanted warping and/or shrinkage (Questel-US 3:1+, 9:55+).and because such a coating process is well known alternative in the art and could be performed with expected results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742